                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :       CRIM. NO. 4:18-CR-40-CDL-MSH
                                             :
JOSEPH FREDRICK KEGLER                       :
                                             :
                      Defendant.             :
_

                                      CONSENT ORDER

       Defendant was indicted on November 13, 2018, ECF No. 1, and arraigned on December 6,

2018, ECF No. 9. A pretrial conference is currently scheduled for January 2, 2019. The parties

have jointly asked for additional time to finalize a potential agreement. They also request that a

change of plea hearing be scheduled for January 24, 2019 at 2:00 p.m.

       IT IS HEREBY ORDERED that the above-referenced matter be continued to the March

2019 term, and that the Speedy Trial deadline for the trial in this matter imposed by 18 U.S.C.

§ 3161(c)(1) be extended to that time. The Court finds that the ends of justice served by granting

of this continuance outweigh the best interests of the public and the Defendant in a speedy trial

because a failure to grant such continuance could result in a miscarriage of justice and would deny

counsel for the Defendant and Government the reasonable time necessary for effective preparation.

18 U.S.C. §§ 3161(h)(7)(A)-(B).

       SO ORDERED, this 28th day of December, 2018.


                                                   s/Clay D. Land
                                                   CLAY D. LAND
                                                   CHIEF U.S. DISTRICT COURT JUDGE
                                                   MIDDLE DISTRICT OF GEORGIA
